The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Tupper et al. U.S. Publication No. 2003/0093362 A1 shows a Graphical User Interface that prompts the user to enter information into the information field and the browse buttons are used to enter information about a file stored on the computer system or a networked computing device. The upload button is used to start uploading and transmitting the inputted file to the server.
Suesserman U.S. Publication No. 2005/0086344 A1 discloses a system and method for unrestricted, symmetric remote scripting.  A client-based application transmits a request to a server application. The server application processes the request and transmits a response including an instruction for contacting the server application. This invention can use a number of possible approaches to send real-time client changes to the server. The approach is to set the client code to automatically send data to the server in response to appropriate client-side DOM events such as cursor movements, key-stroke etc.
	Le et al. U.S. Publication No. 2002/0070980 A1 describes a method that requires the user to click on submit button to transmit the information provided in the information fields to the server.
	Coker et al. U.S. Publication No. 2007/0226709 A1 describes the immediate post-when-change where text fields can be identified as post-when-change and the client will 
	The prior art references taken alone or in combination do not teach or suggest “a method comprising: providing, by a network-based commerce system, a user interface having first and second user interface elements operable to receive data related to a posting; receiving at least one media file via the first user interface element; and in response to receiving the at least one media file, automatically transmitting the at least one media file over a network prior to receiving completed information via the second user interface element.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/
Primary Examiner, Art Unit 2446